510 P.2d 531 (1973)
29 Utah 2d 376
In re STATE of Utah in the Interest of: Robin D. MULLEN and Kelly Lee Mullen, persons under 18 years of age.
Robert Mullen, Appellant.
No. 12916.
Supreme Court of Utah.
May 25, 1973.
L. G. Bingham, Ogden, for appellant.
Robert A. Echard, Kent L. Bachman, Ogden, for respondent.
CALLISTER, Chief Justice:
Robert Mullen, the father of two small children of tender age, appeals from an order of the Juvenile Court terminating his parental rights. His rights were terminated on the ground set forth in Section 55-10-109(1)(a), U.C.A. 1953, as amended 1965, that he was unfit by reason of conduct or condition seriously detrimental to his children. He urges that there was insufficient evidence to support the order of termination.
To sustain an order terminating the parent-child relationship, the court must be convinced by a preponderance of the evidence that the conduct or condition of the parent is seriously detrimental in its effect on the child.[1]
Robert Mullen was convicted of second degree murder and is presently serving the sentence provided by law in the Utah State Prison. He killed his wife, the natural mother of the children, in their presence. The victim had approximately 74 wounds over her body, she was almost decapitated; the weapon apparently utilized to effect these mortal wounds was a linoleum knife.
The older child still retains memories of this heinous scene. Through expert testimony, evidence was adduced that indicated that the child's knowledge and possible remembrance of the killing could adversely affect her, if she were returned to the custody of her father upon his release from prison. The testimony concerning the father's psychological condition overwhelmingly sustains the determination of the Juvenile Court. The psychiatrist testified that Mr. Mullen demonstrated a great degree of emotional instability, and that he expressed no feeling of remorse or guilt for his crime. The psychiatrist explained that such a response is characterized as a psychopathic approach to life. Mr. Mullen has little control over his hostile, aggressive feelings. He has difficulty coping with problems on a rational level and rather than *532 demonstrating his feelings through conventional channels, he expresses himself by acts of behavior, which create a potential situation of harm for those about him. In the opinion of the psychiatrist, Mr. Mullen has too many emotional problems, which would be detrimental to the welfare of his children, if he were to regain their custody upon release from prison.
The order of the Juvenile Court is affirmed.
HENRIOD, ELLETT, CROCKETT, and TUCKETT, JJ., concur.
NOTES
[1]  State in Interest of Pilling v. Lance, 23 Utah 2d 407, 410, 464 P.2d 395 (1970).